DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US  20160365424 (Basker et al).
Concerning claim 1, Basker discloses a source contact, a drain contact, and an apparent gate contact to a FinFET having a fin including a source region, a drain region, and a gate (116) disposed over the fin forming one or more transistor functions with the fin (101),  comprising:  producing a source contact opening (CA) extending downward to a first region electrically coupled to the source region ([0044] and Fig. 8C), a drain contact opening (CA) extending downward to a second region electrically coupled to the drain region, and a gate contact opening (CB) extending downward to a third region electrically isolated from the gate 
Considering claim 14, Basker discloses a FinFET, comprising a fin (101) including a source region, a drain region, and a gate (116) disposed over the fin forming one or more transistor junctions with the fin, the FinFET having a source contact, a drain contact, and an apparent gate contact added by a method of performing operations comprising: producing a source contact opening (CA) extending downward to a first region electrically coupled to the source region, a drain contact opening (CA) extending downward to a second region electrically coupled to the drain region ([0044] and Fig. 8C), and a gate contact opening extending downward to a third region electrically isolated from the gate; and filling the source contact opening, the drain contact opening, and the gate contact opening with a conductive metal (Fig. 8C).
Regarding claims 2 and 15 (with these claims being similar in scope), Basker discloses wherein: the first region comprises a trench salicide source region (TS [0046]); and the second region comprises a trench salicide drain region (TS [0046]); and producing a source contact opening extending downward to a first region electrically coupled to the source region, a drain contact opening extending downward to a second region electrically coupled to the drain region, and a gate contact opening extending downward to a third region electrically isolated from the gate comprises: producing a source contact opening extending downward to a top surface of the trench salicide source region, a drain contact opening extending downward to a top surface of the trench salicide drain region, and a gate contact opening extending downward but not extending to a top surface of the gate (Fig. 8C).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160365424 (Basker et al).
Referring to claims 3 and 16 (with these claims being similar in scope), Basker discloses the FinFET further comprises: an epitaxial source region (108), disposed between the trench salicide source region and the source region, the epitaxial source region electrically coupling the trench salicide source region with the source region ([0041] and Fig. 8C); 
an epitaxial drain region (108), disposed between the trench salicide drain region and the drain region, the epitaxial drain region electrically coupling the trench salicide drain region with the drain region([0041] and Fig. 8C).
Basker does not disclose that an upper surface of the gate is disposed at a level below a top surface of the trench salicide source region and a top surface of the trench salicide drain region. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to change the shape of the gate layer absent evidence that the claimed configuration is significant.

Allowable Subject Matter

Claims 7-13 are allowed.
Claims 4-6 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 4 and 17 recite the limitations wherein producing a source contact opening extending downward to a top surface of the trench salicide source region, a drain contact opening extending downward to the top surface of the trench salicide drain region, and a gate contact opening extending downward but not extending to a top surface of the gate comprises: etching the FinFET only down to the trench salicide source region and the trench salicide drain region. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 5, 6, 18, and 19 depend from these claims respectively and are allowable for at least that reason.
The following is an examiner’s statement of reasons for allowance: Claim 7 recites the limitations a camouflaged application specific integrated circuit (ASIC), comprising: a plurality of interconnected function logic cells that together perform one or more ASIC logical functions, and a gate contact disposed in a gate contact opening extending downward to a third region electrically isolated from the gate. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 8-13 depend from this claim and are allowable for at least that reason.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/26/22